DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 2, 2019. Claims 1-7, 9-12, 14-19, and 21-23 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDSs) were submitted on May 2, 2019 and June 25, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for SE1651485-3 dated November 14, 2016.

Specification
The disclosure is objected to because of the following informalities: The specification is written in page-line format instead of the standard numbered paragraphs format; see MPEP 1.52(b)(6).   
Appropriate correction is required.

Claim Objections
Claims 1, 9-10, 14, and 17-18 to because of the following informalities:  
The hyphens found at the beginnings of certain limitations in claims 1, 9-10, 14, and 17-18 should be removed; and
For consistency purposes, claim 9 should recite “wherein the performed modeling.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
a.	a control unit configured to… in claim 14. Structure for this limitation may be found at least in p. 8, Ln. 12-19 of the present specification; and
b.	a storage unit for… in claim 18. Structure for this limitation may be found at least in p. 8, Ln. 19-24 of the present specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Examiner notes that the claim 17 computer program means for controlling a vehicle… limitation satisfies the requirements for being interpreted under 35 U.S.C. 112(f) and notes that structure for this limitation may be found in at least p. 8, Ln. 12-14 of the present specification in combination with the software steps of claim 17 (i.e., computer + software steps). Additionally, Examiner notes that the storage unit of claim 9 is not being interpreted under 35 U.S.C. 112(f), because the limitation does not coincide with a function as required by the three-prong analysis of 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-4, 9, and 14-18 along with the corresponding dependent claims 2, 5-7, 9-12, 19, and 21-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of claims 1, 3-4, and 14-16 recites a first vehicle and the vehicle. It is unclear if these limitations are intended to relate to the same vehicle or if they are separate limitations. If they are separate limitations, the vehicle is lacking antecedent basis. For purposes of this Action, Examiner is interpreting these limitations to relate to the same vehicle.

Each of claims 1, 14, and 17 recites a plurality of sets of digital data and selected portion of the different sets of data. It is unclear if these terms relate to the same claim element or different claim elements. Consistency of terms is required. For purposes of this Action, Examiner is interpreting these limitations to relate to the same claim element. Examiner notes that, if the first of the recited terms is correct, claims 3 and 6 will also need to be updated with the correct terminology.

Claim 3 recites a plurality of different vehicle components and a plurality of vehicle components. It is unclear if these are intended to be the same limitation or two different 

Claim 9 recites previously stored collection of training vehicle diagnosis data and the collection of training vehicle diagnosis data. It is unclear if these two limitations are intended to relate to the same element or two different elements. Consistency of terms is required. For purposes of this Action, Examiner is interpreting these limitations to relate to the same claim element.
 
Claim 16 recites the status for the at least one of the vehicle components and a status for a single one of the vehicle components. It is unclear if these are intended to be separate limitations or the same limitation. If they are separate limitations, the status for the at least one of the vehicle components lacks antecedent basis. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12, 14-19, and 21-23 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method and claim 17 is directed toward a non-transitory computer readable claim 14 does not belong to any statutory category, because all of the limitations may merely be software components making the claim as a whole a signal per se. Therefore, claim 14 and its dependent 15 are unpatentable for containing non-statutory subject matter. Examiner notes that claim 16, which includes a GUI, falls under the statutory category of a system and is, therefore, directed to a statutory category of invention under step 1.

Under Step 2A and Step 2B, the independent claims 1, 14, and 17 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: 
a method for analyzing vehicle diagnosis data generated by a first vehicle (the vehicle is essentially a computer), the method comprising: 
- receiving a first collection of vehicle diagnosis data, the vehicle diagnosis data comprising a plurality of different sets of digital data representing a plurality of different vehicle components comprised with the vehicle (mere data gathering is considered insignificant extra-solution activity; see at least MPEP 2106.05(g)); 
- performing a modeling of the first collection of vehicle diagnosis data by correlating at least selected portion of the different sets of data comprised with the first collection of vehicle diagnosis data (correlation of collected data is considered insignificant extra-solution activity; see at least MPEP 2106.05(g) (3)), and 
- forming, based on the performed modeling, an indication of a status for a single one of the vehicle components comprised with the vehicle (as an example, a person may mentally note a difference in flatness (i.e., status) of one tire over another based on looking at the tires).


Under Step 2A, Prong One, independent claims a method, a non-transitory computer readable medium, and a signal per se. Other than reciting a first vehicle, a plurality of different vehicle components, a non-transitory computer readable medium, and a control unit, nothing in the claims precludes the steps from being directed toward a mental process. Therefore, independent claims 1, 14, and 17 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 14, and 17 recite the additional elements of a first vehicle, a plurality of different vehicle components, a non-transitory computer readable medium, and a control unit.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements 1, 14, and 17 are not integrated into the claims as a whole, claims 1, 14, and 17  are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting 

Dependent claims 2-7, 9-12, 15-16, 18-19, and 21-23 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-7, 9-12, 15-16, 18-19, and 21-23, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-7, 9-12, 15-16, 18-19, and 21-23 are patent ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, 14-15, 17-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0114502 (hereinafter, “Breed”).

Regarding claim 1, Breed discloses a method for analyzing vehicle diagnosis data generated by a first vehicle (see at least [0149]; a diagnostic system for a vehicle is disclosed), the method comprising: 
- receiving a first collection of vehicle diagnosis data, the vehicle diagnosis data comprising a plurality of different sets of digital data representing a plurality of different vehicle components comprised with the vehicle (see at least [0150]-[0157], and [0169]; data may be acquired from multiple components. Data from each component may be considered a set of data); 
- performing a modeling of the first collection of vehicle diagnosis data by correlating at least selected portion of the different sets of data comprised with the first collection of vehicle diagnosis data (see at least [0149], [0244], and [0543]; modeling may be performed on the subset of data which relates to, for example the alternator or, alternatively, a tire), and 
- forming, based on the performed modeling, an indication of a status for a single one of the vehicle components comprised with the vehicle (see at least [0149], [0244], and [0543]; it is determined that the alternator (i.e., a single component) is failing (i.e., a status)).

Regarding claim 2, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein a validity of the status for the single one vehicle component is determined to be above a predetermined threshold (see at least [0543]-[0544], and [0574]; the status of whether a component is failing may depend on, for example, if the temperature of the tires is 

Regarding claim 3, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the different sets of data representing a plurality of vehicle components are generated from at least one of a CAN bus information flow, a diagnostic information flow, and analogue signals collected from the vehicle (see at least Fig. 4, [0033], and [0200]; the data may include analog signals, diagnostic information flow, etc.).

Regarding claim 4, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the indication of the status for the single one vehicle component relates to an error relating to the vehicle component (see at least [0691]; the indication status may indicate a fault status (i.e., error relating to the vehicle component)).

Regarding claim 5, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the indication of the status for the single one vehicle component relates to at least one of a short-circuit, a broken connection, and a corrosion in a connector (see at least [0691]; the error may also be indicated by failing to transmit a ready signal which is equivalent to indicating a broken connection).

Regarding claim 6, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the modeling comprises applying a machine learning process to the selected portion of the different sets of data comprised with the first collection of vehicle diagnosis data 

Regarding claim 7, Breed discloses all of the limitations of claim 6. Additionally, Breed discloses wherein the machine learning process is an unsupervised machine learning process or a supervised machine learning process (see at least [0204], [0211], and [0242]; there is machine learning. Examiner notes that, because all learning is either supervised or unsupervised and the claim includes both limitations as alternates, the scope of the claim merely requires machine learning).

Regarding claim 9, Breed discloses all of the limitations of claim 6. Additionally, Breed discloses wherein performing the modeling comprises: 
- accessing a digital storage unit comprising previously stored collection of training vehicle diagnosis data (see at least [0233]; the available vehicle data is data that is previously stored. It is used for training and diagnosis); and 
- comparing the collection of training vehicle diagnosis data with the first collection of vehicle diagnosis data (see at least [0211]; the examples of normal and abnormal component operation data is used to train the model, and the model is used to determine the status of components based on the vehicle diagnosis data. Because the model is used to determine the status of a component, and the model is trained with examples of normal and abnormal component operation data, the datasets must be compared to determine the status via the modeling process).

Regarding claim 10, Breed discloses all of the limitations of claim 9. Additionally, Breed discloses wherein the training vehicle diagnosis data comprises at least one of: 
- a second collection of vehicle diagnosis data generated by a second vehicle, the second vehicle being different from the first vehicle (see at least [0243]; the virtual vehicle used for simulations for collecting vehicle diagnosis data may be considered the second vehicle); and 
- an expected collection of vehicle diagnosis data (see at least [0243]; simulations may be used to generate the relevant data (i.e., expected collection of vehicle diagnosis data)).

Regarding claim 11, Breed discloses all of the limitations of claim 10. Additionally, Breed discloses wherein the expected collection of vehicle diagnosis data is generated from a behavioral simulation of a vehicle (see at least [0243]; simulations may be used to generate the relevant data (i.e., expected collection of vehicle diagnosis data)).

Regarding claim 12, Breed discloses all of the limitations of claim 6. Additionally, Breed discloses wherein the machine learning process is based on a convolutional neural network (CNN) or a recurrent neural network (RNN) (see at least [0201]-[0204]; data corresponding only to a single component may be analyzed and put through a diagnostic module which may include, for example, a trained neural network. Examiner notes that the neural network may be at least an RNN, because it may recognize temporal data, and that the neural network may be at least a CNN, because the layered network may optionally not have dense layer connection).

Regarding claim 14, Breed discloses a vehicle analysis system for analyzing vehicle diagnosis data generated by a first vehicle (see at least Fig. 1, Fig. 4, and [0164]), the system comprising a control unit configured to: 
- receive a first collection of vehicle diagnosis data, the vehicle diagnosis data comprising a plurality of different sets of digital data representing a plurality of different vehicle components comprised with the vehicle (see at least [0150]-[0157], and [0169]; data may be acquired from multiple components. Data from each component may be considered a set of data);  
- perform a modeling of the first collection of vehicle diagnosis data by correlating at least selected portion of the different sets of data comprised with the first collection of vehicle diagnosis data (see at least [0149], [0244], and [0543]; modeling may be performed on the subset of data which relates to, for example the alternator or, alternatively, a tire), and
- form, based on the performed modeling, an indication of a status for a single one of the vehicle components comprised with the vehicle (see at least [0149], [0244], and [0543]; it is determined that the alternator (i.e., a single component) is failing (i.e., a status)).

Regarding claim 15, Breed discloses all of the limitations of claim 14. Additionally, Breed discloses an arrangement for interfacing with and collecting the vehicle diagnosis data  (see at least Fig. 1, Fig. 4, and [0164]; the bus and/or wireless system provides the electrical connection).

Regarding claim 17, Breed discloses a computer program product comprising a non-transitory computer readable medium having stored thereon computer program means for controlling a vehicle analysis system (see at least [0591]; a memory may be used to store the computer programs within, for example, a microprocessor. Because a microprocessor is non-transitory, the memory (i.e., computer readable medium) is considered non-transitory), wherein the computer program product comprises: 
- code for receiving a first collection of vehicle diagnosis data, the vehicle diagnosis data comprising a plurality of different sets of digital data representing a plurality of different vehicle components comprised with the vehicle (see at least [0150]-[0157], and [0169]; data may be acquired from multiple components. Data from each component may be considered a set of data);
- code for performing a modeling of the first collection of vehicle diagnosis data by correlating at least selected portion of the different sets of data comprised with the first collection of vehicle diagnosis data (see at least [0149], [0244], and [0543]; modeling may be performed on the subset of data which relates to, for example the alternator or, alternatively, a tire), and
- code for forming, based on the performed modeling, an indication of a status for a single one of the vehicle components comprised with the vehicle (see at least [0149], [0244], and [0543]; it is determined that the alternator (i.e., a single component) is failing (i.e., a status)).

Regarding claim 18, Breed discloses all of the limitations of claim 14. Additionally, Breed discloses an arrangement for collection of vehicle diagnosis data from a vehicle (see at least Fig. 1, Fig. 4, and [0164]), the arrangement comprises a plurality of components, including: 
- a control unit (see at least Fig. 1, Fig. 4, and [0208]; a microprocessor/microcontroller may be considered a control unit); 
- an interface configured for providing an electrical connection between the vehicle and the control unit (see at least Fig. 1, Fig. 4, and [0164]; the bus and/or wireless system provides the electrical connection); and 
-a storage unit for storing vehicle diagnosis data collected from the vehicle (see at least [0591]; a memory (i.e., storage unit) may be used to store vehicle data), wherein the interface is arranged to collect a plurality of analog signals from the vehicle and the arrangement further comprises an analogue-to-digital converter to allow for parallel digitizing of the plurality of analogue signals (see at least [0200]; the electric signals may be digitized from analog to digital. Examiner notes that the second portion of this limitation “to allow for parallel…” is an intended use limitation which does not hold patentable weight), and the arrangement is comprised with the vehicle analysis system according to claim 14 (see at least Fig. 1, Fig. 4, [0164], and the application generally; the arrangement may be part of the overall vehicle analysis system).

Regarding claim 21, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses a further communication interface for providing the stored vehicle diagnosis data to a remotely arranged computing device (see at least [0545]; the data may be sent to a remote vehicle diagnostic system).

Regarding claim 22, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses wherein the plurality of components comprised with the arrangement are arranged in a housing (see at least Fig. 1, Fig. 4, [0164], and the application generally; the , wherein the arrangement is further adapted for use in a vehicle workshop (Examiner notes that this is an intended use limitation which does not hold any patentable weight).

Regarding claim 23, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses wherein the plurality of components comprised with the arrangement are comprised with the vehicle as an on-board arrangement (see at least Fig. 1, Fig. 4, [0164], and the application generally; the arrangement may be configured within a vehicle (i.e., an on-board arrangement).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Breed.

Regarding claim 16, Breed discloses all of the limitations of claim 14. Additionally, Breed discloses a display unit comprising a graphical user interface (GUI), wherein the GUI is configured for presenting the indication of the status for the at least one of the vehicle components comprised with the vehicle (see at least [0033]; the display may present a component status such as a potential component failure).
While Breed does not explicitly teach that the display is a GUI. However, one of ordinary skill in the art, before the time of filing would recognize a GUI as an obvious variant to the disclosed user interface/display disclosed by Breed. Therefore, the use of a GUI is obvious in view of the user interface disclosed by Breed; see at least Breed at [0033]. 

Regarding claim 19, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses a serializer configured to convert the plurality of digitized signals to a serial stream of data (see at least [0200]; numerical time series data (i.e., serial stream of data) is generated which inherently must be converted via a serializer), and the serializer is a low-voltage differential signaling (LVDS) serializer (see at least [0200]; a serializer must be used for converting the data).
Breed does not explicitly teach using an LVDS serializer. However, one of ordinary skill in the art, before the time of filing, would have recognized an LVDS serializer as a well-known alternative to a standard serializer. Because the technology is old and well-known in the art as an alternative, it is considered an obvious variant to the serializer used in Breed; see at least Breed at [0200].  

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663